t c memo united_states tax_court bstate of harry orenstein decehased susan carrano and arthur orenstein personal_representatives and estate of lora orenstein deceased susan carrano and arthur orenstein personal_representatives petitioners v commissioner of internal revenue respondent docket nos filed date r issued notices of deficiency to h and w determining federal_income_tax liabilities for their and taxable years h thereafter filed petitions for redetermination on behalf of himself and w’s estate following h’s subsequent death his estate filed a federal estate_tax_return which did not reflect a deduction for the still-pending income_tax liabilities because a refund of the resulting estate_tax overpayment is now time-barred ps seek to have a corresponding amount offset against the income_tax liabilities pursuant to an eguitable recoupment defense held ps are entitled under the doctrine_of equitable_recoupment to offset against their federal_income_tax liabilities an overpayment of estate_tax the claim for which is barred by the statute_of_limitations estate of branson v commissioner -- - t c 106_tc_430 and 101_tc_551 followed stuart r singer michael r matthias and jeffrey p berg for petitioners david c holtz for respondent memorandum opinion nims judge respondent determined the following deficiencies and additions to tax with respect to decedents’ federal income taxes for the taxable years and additions to tax taxable_income tax sec sec sec year deficiency a a dollar_figure dollar_figure of --- interest due on dollar_figure big_number -- -- dollar_figure respondent further determined that dollar_figure and dollar_figure of the deficiencies for and respectively were subject_to the increased interest charged on substantial underpayments attributable to tax_motivated_transactions under sec_6621 c for or d for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners in these consolidated cases are the estates of harry orenstein mr orenstein and lora orenstein mrs orenstein susan carrano and arthur orenstein are the personal_representatives of both estates after concessions the issue for decision is whether petitioners under the doctrine_of equitable_recoupment are entitled to offset against their federal_income_tax liabilities an overpayment of estate_tax the claim for which is barred by the statute_of_limitations subsumed in this inquiry and determinative thereof is the guestion of whether the tax_court has authority to grant equitable_recoupment relief this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference background mr and mrs orenstein filed joint federal_income_tax returns for and mrs orenstein died on date and mr orenstein became executor of her estate respondent thereafter issued notices of deficiency for the and tax years to which mr orenstein responded by filing petitions for redetermination with this court he at the time of filing resided in hollywood florida q4e- on date mr orenstein died a prepayment of estate_taxes in the amount of dollar_figure was made in march of the estate of mr orenstein then filed a u s estate and generation- skipping transfer_tax return form_706 on date the form_706 reported a total estate_tax liability of dollar_figure and did not claim any deduction for debts of the decedent to respondent for the still-pending and income_tax liabilities respondent assessed estate_taxes of dollar_figure as reported and the excess prepayment sum was refunded in february of subsequently in november of petitioners and respondent entered stipulations settling all issues with respect to the income_tax deficiency cases except for that regarding petitioners’ assertion of entitlement to equitable_recoupment relief pursuant to this settlement petitioners conceded liability for income_tax deficiencies and increased interest in the amounts determined by respondent respondent conceded that petitioners were not liable for additions to tax under sec_6653 or sec_6659 petitioners maintained however that because the portion of such agreed liabilities owing as of mr orenstein’s date of death had not been deducted for estate_tax purposes and refund of estate_taxes was time-barred they were entitled to - - offset against the stipulated and income_tax debts an dollar_figure overpayment of estate_tax this claim for equitable_recoupment is the subject of the instant litigation discussion i contentions of the parties petitioners contend both that their situation satisfies the factual prerequisites for equitable_recoupment relief and that this court has the legal authority to afford such relief they base their averments primarily on our recent decisions in 113_tc_6 h106_tc_430 and 101_tc_551 conversely respondent asserts that this court lacks authority to recognize an equitable_recoupment defense respondent argues that cases such as estate of branson v commissioner supra and kstate of bartels v commissioner supra were incorrectly decided and ignore a plain reading of statutory and case law in the alternative respondent maintains that 551_f2d_74 5th cir affg in part and revg in part tcmemo_1974_189 is controlling law in the eleventh circuit and thereby settles the issues in this case in a manner consistent with respondent’s position pursuant to the rule established in 54_tc_742 affd 445_f2d_985 10th cir we disagree with respondent and for the reasons explained below hold for petitioners il equitable_recoupment a general rules to recoup is to get back the equivalent of something lost 113_tc_198 equitable_recoupment in turn is a judicially created doctrine under which a claim for a refund of or deficiency in taxes barred by a statute_of_limitations may nonetheless be recouped or offset against a tax claim of the government in the case of a time-barred refund or of the taxpayer in the case of a time-barred deficiency assessment see 295_us_247 crop assoc --1986 v commissioner supra pincite estate of mueller v commissioner supra pincite equitable_recoupment operates only in the nature of a defense to reduce the government’s timely claim for a deficiency or the taxpayer’s timely claim for a refund not affirmatively to collect the time-barred overpayment or underpayment see bull v united_states supra pincite estate of branson v commissioner supra pincite estate of mueller v commissioner supra pincite the purpose of the equitable_recoupment doctrine is to preclude unjust enrichment of a party to a lawsuit and to avoid - jj - wasteful multiplicity of litigation estate of mueller v commissioner supra pincite see also crop assoc --1986 v commissioner supra pincite the elements necessary to sustain a claim for equitable_recoupment require the refund or deficiency for which recoupment is sought by way of offset be barred by time the time-barred offset arise out of the same transaction item or taxable_event as the overpayment or deficiency before the court the transaction item or taxable_event have been inconsistently subjected to two taxes and if the subject transaction item or taxable_event involves two or more taxpayers there be sufficient identity of interest between the taxpayers subject_to the two taxes so that the taxpayers should be treated as one see crop assoc --1986 v commissioner supra pincite estate of branson v commissioner supra pincite here in conceding on brief that petitioners would be entitled to equitable_recoupment relief if these cases were brought before the united_states district_court respondent essentially concedes that petitioners have met the requisite elements for a valid equitable_recoupment claim we further note that a nearly identical failure to deduct pending income_tax deficiency claims for estate_tax purposes has been held a proper basis for recoupment see estate of bartels v commissioner supra hence we need address only the parties’ contentions regarding our authority to grant such relief b the tax_court position the issue of whether this court possesses authority to recognize an equitable_recoupment defense has a long history prior to our decision in estate of mueller v commissioner supra we adhered to the view that we lack jurisdiction to apply equitable_recoupment see 93_tc_568 92_tc_885 51_tc_994 this position was based in large part on 320_us_418 in which the u s supreme court held that the limited jurisdiction of the board_of_tax_appeals an administrative agency and the predecessor of the tax_court did not extend to claims of equitable_recoupment in however the supreme court noted in 494_us_596 n we have no occasion to pass upon the question whether dalm could have raised a recoupment claim in the tax_court we concluded from this statement that the supreme court left open whether the tax_court as presently constituted in the form of a court of law under article i of the constitution see freytag v commissioner - u s has authority to hear such a claim we then proceeded to reexamine the issue in 101_tc_551 and subsequently in 106_tc_430 and 113_tc_6 in each of these cases we held that this court has authority to apply equitable_recoupment see estate of branson v commissioner supra pincite estate of bartels v commissioner supra pincite estate of mueller v commissioner supra pincite our position in this recent line of cases rests upon considerations of among other things statutory language the nature of this court and our role in resolving tax controversies as regards statutory language we have interpreted sec_6214 which states that the court shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid to mean at most that we may be precluded from determining the income_tax or gift_tax for any prior period see estate of branson v commissioner supra pincite estate of bartels v commissioner supra pincite hence contrary to respondent’s averments the section does not operate to prevent an offset for overpayment of estate_tax see estate of bartels v commissioner supra pincite -- - concerning the nature of this court we have focused on the difference between the highly circumscribed authority of an executive agency such as the board_of_tax_appeals and the broader judicial power exercised by an article i court see estate of branson v commissioner supra pincite we have further concluded therefrom that commissioner v gooch milling blevator co supra and itss progeny are not controlling on the issue of equitable_recoupment see estate of branson v commissioner supra pincite with respect to the court’s role in resolving tax controversies we have placed particular emphasis on the distinction between expanding our jurisdiction through equitable powers and applying equitable principles in disposition of cases that come within our jurisdiction see estate of branson v commissioner supra pincite estate of bartels v commissioner supra pincite estate of mueller v commissioner supra pincite- only the former is prohibited and only the latter is involved when the affirmative defense of equitable_recoupment is considered in resolving a deficiency proceeding properly before us see estate of branson v commissioner supra pincite estate of bartels v commissioner supra pincite estate of mueller v commissioner supra pincite moreover in considering our role in relation to that of the u s district courts we have noted the following considered together these sections sec_7422 sec_6512 and sec_7481 indicate that congress intended the tax_court to have full judicial authority to resolve issues over which it has jurisdiction woods v commissioner t c judge halpern further observed that the code is structured to channel tax litigation to the tax_court we are the tax forum of choice because only here can the tax_liability be litigated prior to payment understandably we preside over the vast majority of tax litigation estate of mueller v commissioner supra pincite halpern j concurring citations omitted if this court lacked authority to consider equitable_recoupment a taxpayer without the practical ability to prepay the contested deficiency and sue for refund in a different forum would be precluded from raising a defense available to a more affluent taxpayer who has the means to do so we do not believe that congress intended this result estate of branson v commissioner supra pincite confronted by the foregoing precedent respondent argues that the above cases were incorrectly decided and urges us to adopt the position taken by the court_of_appeals for the sixth circuit in 153_f3d_302 6th cir affg 107_tc_189 after determining in estate of mueller v commissioner t c pincite that we could consider an equitable_recoupment claim we held in estate of mueller v commissioner t c pincite that the taxpayer was not entitled to such relief on the facts of the case the court_of_appeals for the sixth circuit affirmed but did so on the grounds that we lacked jurisdiction to apply the doctrine see estate of mueller v commissioner f 3d pincite in estate of branson v commissioner supra pincite however we expressly considered the ruling by the court_of_appeals for the sixth circuit we declined then to alter our stand on the issue of equitable_recoupment for the reasons previously discussed and believing these reasons still valid we likewise decline to do so now thus in accordance with the position of this court regarding our authority to grant equitable_recoupment relief and with respondent’s concession that petitioners meet the requirements of the defense petitioners would be entitled to recoup the barred estate_tax overpayment against the stipulated income_tax deficiencies we therefore turn to whether under the rule_of 54_tc_742 the decision by the court_of_appeals for the fifth circuit in 551_f2d_74 5th cir demands a contrary result cc the golsen_rule and the eleventh circuit in golsen v commissioner supra pincite this court established the rule that we shall follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals the golsen_rule we subsequently have further clarified the doctrine’s reach - emphasizing that it is a narrow exception and should be applied only when the following rationale prompting its development rings true where a reversal would appear inevitable due to the clearly established position of the court_of_appeals to which an appeal would lie our obligation as a national court does not require a futile and wasteful insistence on our view l99_tc_490 here appeal would normally lie to the court_of_appeals for the eleventh circuit no reported decision from that court addresses the issue of the tax court’s authority to afford relief on the basis of an equitable_recoupment defense however cases decided by the court_of_appeals for the fifth circuit prior to date are considered binding precedent within the bleventh circuit see 661_f2d_1206 11th cir respondent contends that the fifth circuit case of continental equities inc v commissioner supra is controlling for purposes of the instant matter continental equities inc v commissioner supra pincite involved a sec_482 imputation of interest_income to continental equities inc continental from loans it had made to four related corporations a correlative interest_expense was deemed to have been allocated among the four related corporations but three of the four failed to file a timely refund claim see id pincite continental argued that in order to sustain the imputation of interest_income the tax_court should have either ordered the payment of refunds to the related corporations or allowed continental to offset their overpayments under the doctrine_of equitable_recoupment see id faced with these facts the court_of_appeals disposed of continental’s recoupment claim with the following statement the conclusion that the tax reform act establishing the tax_court as an article i court did not grant the tax_court equitable jurisdiction is inescapable the courts that have addressed the issue are in agreement without sic conclusion that the tax_court still does not possess jurisdiction over eguitable claims id pincite we however find continental equities inc v commissioner supra an insufficient basis upon which to predicate an application of the golsen_rule despite the broad language employed by the court_of_appeals for the fifth circuit three additional considerations render us unable to make the requisite conclusion that reversal by the court_of_appeals for the eleventh circuit would be inevitable if we were to sanction equitable_recoupment relief in the case at bar these considerations include the lack of factual similarity the lengthy interim of time and ensuing developments regarding tax -- - court authority and the decision by the court_of_appeals for the eleventh circuit in 992_f2d_1136 11th cir affg tcmemo_1990_21 with respect to lack of similarity the facts in continental equities inc v commissioner supra would not appear to present a scenario for potential application of equitable_recoupment in the sense in which the doctrine has been defined and used in our recent opinions the failure or inability of the four related corporations to claim correlative deductions for interest as a result of a sec_482 adjustment to the income of the taxpayer as in continental equities inc v commissioner supra is of a different genre than the type of inconsistent treatment presented in cases such as 113_tc_6 106_tc_430 and 101_tc_551 as regards the ensuing time and developments more than decades have passed since the decision in 551_f2d_74 5th cir in that interval the concept of tax_court jurisdiction has been substantially refined concerning equitable_recoupment in particular the opinion by the supreme court in 494_us_596 which served as a catalyst for our own reevaluation of our position was issued only in - furthermore since the courts of appeals have begun increasingly to acknowledge the difference between exercising equitable powers to take jurisdiction and applying equitable principles to decide matters within the court’s jurisdiction for instance a series of recent decisions has consistently affirmed on such basis tax_court authority to reform written agreements and to apply equitable_estoppel see 165_f3d_572 7th cir 45_f3d_348 9th cir affg tcmemo_1990_158 bokum v commissioner supra pincite1 given that the court_of_appeals for the eleventh circuit is among this group we question the determinative value in that forum of the broad and summary language in continental equities inc v commissioner supra in particular it is on the grounds of bokum v commissioner supra that we cannot with confidence say that the court_of_appeals for the eleventh circuit would reject use of equitable_recoupment in the case at bar in considering whether the tax_court possessed authority to apply equitable_estoppel the court_of_appeals recognized the limited nature of this court’s jurisdiction but went on to find such authority for many of the same reasons cited in estate of branson v commissioner supra as supporting our use of equitable_recoupment the commissioner correctly notes that the supreme court has held that t he tax_court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 108_sct_217 98_led_2 taken in context the supreme court’s pronouncement means that the tax_court has no equitable power to expand its statutorily prescribed jurisdiction this is quite distinct from saying that the tax_court has no equitable powers in cases properly brought before it xk kek although of limited jurisdiction the tax_court must have the power to consider an equitable_estoppel claim if considering the claim is necessary to the appropriate disposition of the case before it if the tax_court lacked authority to entertain a claim of equitable_estoppel taxpayers with such a claim would no longer have a choice of fora for their tax issues they would effectively be forced to pay their taxes and sue for a refund submitting all of their claims to the district courts taxpayers would then be barred by res_judicata from relitigating a claim in the tax_court thus taxpayers would essentially be denied the right to challenge deficiencies in the tax_court if they wanted to assert an equitable_estoppel claim this would be an unfair choice to pose to taxpayers and would undermine the purpose of the tax_court we therefore conclude that the tax_court did have jurisdiction over the bokums’ eguitable estoppel claim bokum v commissioner supra pincite1 citations and fn ref omitted hence since an identical unfairness with respect to choice of fora flows from a denial of authority to hear an equitable_recoupment defense we believe it unlikely that the court_of_appeals for the eleventh circuit would summarily reject petitioners’ claim on the basis of continental equities inc v commissioner supra we therefore decline to do so in accordance with the precedent established by this court in estate of branson v commissioner supra estate of bartels v -- - commissioner supra and kstate of mueller v commissioner supra we hold that petitioners are entitled under the doctrine_of equitable_recoupment to offset their overpayment of estate_tax against their income_tax liabilities for and to reflect the foregoing decisions will be entered under rule
